
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 965
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2009
			Ms. Bean (for
			 herself, Mr. Cooper, and
			 Mr. Mitchell) submitted the following
			 resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Repealing rule XXVIII of the Rules of the
		  House of Representatives relating to the statutory limit on the public
		  debt.
	
	
		That rule XXVIII of the Rules of the House
			 of Representatives (relating to the statutory limit on the public debt) is
			 repealed and rule XXIX is redesignated as rule XXVIII.
		
